DETAILED ACTION
This office action is in response to the application filed on 09/28/2019. Claims 1-24 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Tzadikario (U.S Pub No. 2006/0107321 A1, referred to as Tzadikario) and Ground et al. (U.S Pub No. 2018/0054456 A1, referred to as Ground).

Tzadikario discloses a method for mitigating attacks of malicious traffic in a computer network. The method includes receiving a set of attack sequences, including first traffic sequences suspected of containing the malicious traffic, analyzing the attack sequences so as to automatically extract a regular expression that matches at least a portion of the attack sequences in the set, and comparing second traffic sequences to the regular expression in order to identify the second traffic sequences that contain the malicious traffic.

Ground discloses a method for Website security tracking. The method includes collecting, by a processor, event-specific information related to a suspicious event at a website. The collecting includes executing at least one security tracking module integrated into website code of the website to store the event-specific information. The website is one website of multiple websites of a network. The tracking method also includes providing by the website an indication of the suspicious event and the collected event-specific information to an analytics system external to the website. The analytics system is to receive indications of any suspicious events from the multiple websites and determine, based at least in in part on collected event-specific information related to the suspicious events, a confidence level of whether the suspicious event is part of a common security attack on the network.

However, regarding claims 1 and 13, the prior art of Tzadikario and Ground when taken in the context of the claim as a whole do not disclose nor suggest, “incepting, by the inception engine, the attack sequence by providing one or more responses to the external computing device, wherein the one or more responses are selected based on the attack sequence and wherein one or more characteristics of the one or more responses are purposefully configured to give the impression that the attack sequence is having an effect associated with the attack sequence; and responsive to observing a threshold of additional suspicious traffic from the external computing device confirming the attack sequence, redirecting, by the inception engine, 

Claims 2-12 depend on claim 1 and claims 14-24 depend on claim 13, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435